Citation Nr: 1023609	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the Veteran's claim of service connection for 
bilateral thumb disability has been reopened. 

2.  Entitlement to service connection for bilateral hand, 
thumb, and finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2009, a 
statement of the case was issued in May 2009, and a 
substantive appeal was received in June 2009.

The Veteran had also appealed the matter of service 
connection for right wrist disability denied in January 2009.  
However, in March 2010, the RO granted that claim and so it 
is no longer on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral thumb, hand, 
and finger disabilities, on their merits, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In July 2007, the RO denied service connection for 
bilateral thumb disability, in part, on the basis that 
service treatment records were not available.  

2.  The Veteran's service treatment records were subsequently 
obtained.  




CONCLUSION OF LAW

The criteria for VA to reconsider the Veteran's claim of 
service connection for bilateral thumb disability have been 
met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(c) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Thumbs

The Veteran claims that service connection is warranted for 
bilateral thumb disability and appeals the January 2009 RO 
decision denying service connection for the same.  He argues 
that it is related to service.  

The RO denied service connection for bilateral thumb 
disability in July 2007.  The RO notified the Veteran of its 
decision by letter dated in July 2007.  The Veteran filed a 
notice of disagreement, but it is not clear that he completed 
the appeal with a substantive appeal in response to a 
statement of the case.  However, the initial denial was 
based, in part, on the unavailability of service treatment 
records.  Those records were subsequently located.  
Therefore, under 38 C.F.R. § 1.56(c), VA is obligated to 
reconsider the claim regardless of any finality 
considerations with regard to the July 2007 determination.  


ORDER

The Veteran's claim of service connection for bilateral thumb 
disability is to be reconsidered on the merits.   To this 
extent only, the appeal is granted.




REMAND

The Veteran is a former air combat Veteran who contends that 
his osteoarthritis of his thumbs, hands, and fingers, 
diagnosed on VA examination in December 2008, is the result 
of service.  He has attributed it to falling off of an 
airplane wing, 7 feet to the ground, and breaking his fall 
with his hands.  His representative has argued in May 2010 
that it is due to manning an M2 50 cal. machine gun in 
service.  Although a VA examination was conducted in December 
2008, it does not appear that a nexus opinion was furnished.  
Further examination with a nexus opinion is necessary to 
fully assist the Veteran with his claims.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for a VA examination of his bilateral 
thumbs, hands, and fingers.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.   The 
examiner should clearly identify all 
current disorders of the thumbs, hands, 
and fingers. 

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current bilateral 
thumb, hand, or finger disability had 
its onset during active service or is 
related to any in-service injury or 
event.  For purposes of the opinion, 
the examiner should assume as true the 
fact that the Veteran fell off of an 
airplane wing in service, 7 feet to the 
ground, and broke the fall with his 
hands, and that he also manned a 50 
cal. machine gun as part of his duties 
in service.  A rationale should be 
furnished for all opinions offered. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine (under a merits analysis) if 
the claims may be granted.  The Veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


